Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose the following italic limitations:
In claim 1, …determining a particular path in the network from the first path node through the first intermediate node and the second intermediate node to the second path node without traversing the particular border node nor any gateway configured to convert packets sent over the particular path from the first data plane forwarding protocol to the second data 15plane protocol … and in combination with other limitations recited as specified in claim 1.
In claim 19, … advertising, by the particular border node to the first path node, a BGP Labeled Unicast (BGP-LU) route advertisement associating the second path node with a next hop 15of the particular border node and with a particular border node BSID installed on the particular border node… and in combination with other limitations recited as specified in claim 19.
in claim 20, …  in response to receiving an Internet Protocol version 6 (IPv6) packet with a Destination Address of the particular border node BSID, the particular border node generating a particular Segment Routing Multiprotocol Label Switching (SR-MPLS) packet with a label stack including one or more transport or said received BGP-LU 20advertise particular label, and sending the particular SR-MPLS into the second forwarding domain of the network ...and in combination with other limitations recited as specified in claim 20


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The primary prior art by Hu (US 2021/0044538, hereinafter “Hu”) discloses the method of performing operations in a network comprising a first forwarding domain using a 5first data plane forwarding protocol (See fig.6B, RSVP-TE protocol domain; See ¶.53, a data plane forwards an MPLS packet based on the label distributed by the control plane); wherein the network comprises a second forwarding domain using a second data plane forwarding protocol different than the first data forwarding plane forwarding protocol (See fig.6B, SR-TE protocol domain; See ¶.54, On an ingress node of an SR-TE tunnel, the forwarder can control a transmission path of a packet on a network based on the label stack list); wherein the first forwarding domain includes a first path node, a first intermediate node, and a particular border node (See fig.6B, nodes A-B-C within RSVP-TE domain); wherein the second forwarding domain includes a second path node, a second intermediate node, and the 10particular border node (See fig.6B, nodes C-D-F-G within SR-TE domain); and wherein said operations comprise: determining a particular path in the network from the first path node through the first intermediate node and the second intermediate node to the second path node (See fig.3A, fig.6B, and ¶.65, In a hybrid networking scenario of a node supporting SR-TE and a node supporting RSVP-TE, how an RSVP-TE tunnel traverses or is stitched to an SR-TE tunnel to establish a hybrid tunnel including the RSVP-TE tunnel and the SR-TE tunnel needs to be studied. For example, referring to FIG. 3A and FIG. 3B, FIG. 3A shows that an RSVP-TE domain traverses an SR-TE domain, and FIG. 3B shows that an RS-TE domain is stitched to an SR-TE domain); responsive to said determined particular path including the first intermediate node and the second intermediate node in different said forwarding domains using different said data plane forwarding protocols (See fig.6B, the paths in RSVP-TE and SR-TE domains), modifying the particular path; and after applying a first forwarding policy at the first path node to a packet, sending 20the packet over said modified particular path (See fig.6B and ¶.86, The node A calculates a path for a to-be-established tunnel from the node A to the node I based on CSPF. The path specifies an IP address of each hop along the path. The path obtained through calculation is A->B->C->D->F->G->H->I. The node A uses an IP address list obtained through calculation based on CSPF as path information of the to-be-established tunnel, where the path information may be referred to as explicit route object (ERO) information. A path message (Msg) 1 is constructed based on the path information. Alternatively, the node A may trigger a controller to calculate a path from the node A to the node I based on CSPF, and then send an IP address list obtained through calculation that is used as ERO information to the node A, so that the node A constructs a path message 1 based on the received ERO information); wherein said modifying the particular path includes installing a particular Binding Segment Identifier (BSID), according to the first data plane forwarding protocol, in a forwarding table on the particular border node, with the particular BSID identifying a second traffic engineered path according to the second data plane forwarding protocol, 25from the particular border node through the second intermediate node to the second path node (See fig.6B and ¶.74, A format of the tunnel identifier may be the same as a format of the RSVP label. The tunnel identifier may also be referred to as a binding segment identifier (BSID). A format of the tunnel identifier may be the same as a format of the RSVP label. The tunnel identifier may also be referred to as a binding segment identifier BSID); and 3563755wherein said modifying the particular path includes installing the first forwarding policy defining a first traffic engineered path from the first path node, through the first intermediate node, to the particular border node (See ¶.7, the first request message is used to request to obtain a resource reservation protocol-traffic engineering RSVP-TE label of the first network device, the first request message includes path information of the to-be-established tunnel, the path information of the to-be-established tunnel is used to indicate a path of the to-be-established tunnel, the previous-hop network device is a previous-hop network device of the first network device on the path of the to-be-established tunnel, the first network device supports RSVP-TE and segment routing-traffic engineering SR-TE, and the previous-hop network device supports RSVP-TE); wherein the first traffic engineered path includes the particular BSID (See ¶.74, A format of the tunnel identifier may be the same as a format of the RSVP label. The tunnel identifier may also be referred to as a binding segment identifier BSID).
Hu does not explicitly disclose what Mohammadi (US 2020/0128469, hereinafter “Mohammadi”) discloses 5where each of said first and second data plane forwarding protocols is a different one from the group consisting of the two elements of Internet Protocol version 6 (IPv6) Segment Routing (SRv6) and Segment Routing Multiprotocol Label Switching (SR- MPLS) (Mohammadi, See ¶.33, Underlying networks can utilize different data plane protocols such as Multiprotocol Label Stitching (MPLS) and IPv6. SR has been defined for both of MPLS and IPv6. SR MPLS defines SR for MPLS, whereas, SRv6 is the IPv6 implementation of segment routing. A segment in SR is referred by its Segment Identifier (SID)).
Hu discloses the method of providing a simple and effective manner of establishing an SR-TE tunnel in a scenario in which an RSVP-TE tunnel traverses an SR-TE tunnel or an RSVP-TE tunnel is stitched to an SR-TE tunnel (Hu, See ¶.8-14), but fails to discloses the method of “determining a particular path in the network from the first path node through the first intermediate node and the second intermediate node to the second path node without traversing the particular border node nor any gateway configured to convert packets sent over the particular path from the first data plane forwarding protocol to the second data 15plane protocol.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JUNG H PARK/
Primary Examiner, Art Unit 2411